ITEMID: 001-97782
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KEIPENVARDECAS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Elisabet Fura;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 1. The applicants, Mrs Praskovja Keipenvardeca, a permanently resident non-citizen of the Republic of Latvia (“the first applicant”), and her daughter, Ms Natalya Keipenvardeca, a Latvian national (“the second applicant”) were born in 1936 and 1970 and live in Rīga. The respondent Government were represented by their Agent, Mrs Inga Reine.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. The applicants' flat was burgled twice in succession, on 19 April (“the first burglary”) and 21 April 1999 (“the second burglary”). On 21 April a preliminary investigation was opened against inter alia X, a minor at the time. With decisions adopted on 22 April, 6 July 1999 and 15 February 2000 the first applicant was joined as a civil party in the criminal proceedings against X. By a decision of 16 February 2000 at the latest, the second applicant was joined as a civil party in the same proceedings.
4. On 21 April 1999 the preliminary investigation was opened.
5. On 23 April 1999 X was remanded in custody, where he remained until 21 September. He was again arrested on 5 August 2000.
6. On 25 April 1999 a decision was taken to impose an attachment on X's property in order to secure the applicants' civil claims. It was noted that X did not possess any property. On 28 April some of the stolen belongings and money were returned to the first applicant.
7. Initially, on 29 April 1999 the case materials in relation to both burglaries were separated since X was suspected of having committed only the second burglary. On 3 May a charge was brought against him in that connection. However, it followed from the testimony given by X on the same date that he had also participated in the first burglary. On 31 July a second charge was brought against X in relation to the first burglary. Subsequently, on 9 August the case materials against X were joined together. On 20 August X's detention order was extended until 21 September. On that date he was released.
8. Following the applicants' complaint of 24 January 2000 about inactivity of the public prosecutor in proceeding with the case, on 7 February another public prosecutor was assigned to the case.
9. On 22 February 2000 the mother of X was joined as a civil respondent in the criminal proceedings. On 28 February 2000 the public prosecutor requested information from a competent domestic authority about any real estate owned by X or his mother.
10. On 9 March 2000 a final charge was brought against X in relation to both burglaries. Since X did not appear before the public prosecutor as requested to be informed of the final charge, a detention order was issued on 14 March. The police set out to locate and arrest him. Eventually, on 5 August, they arrested him and on 5 September 2000 the case was sent to the Rīga Regional Court for adjudication.
11. On 11 September 2000 the Rīga Regional Court received the case. On 1 October X reached the age of majority and on the next day he was committed for trial in that court. The date of the hearing was not set.
12. On 24 August 2001 the applicants submitted a petition to the Rīga Regional Court to clarify whether the amendments to the Code of Criminal Procedure of 20 June 2001 applied in the proceedings against X. They requested that the court proceed with the case within the time-limits prescribed by domestic law. They also asked if the case would be transferred to the Rīga City Latgale District Court pursuant to the same amendments to the Code of Criminal Procedure.
13. On 30 August 2001 the Rīga Regional Court forwarded the case to the Criminal Chamber of the Supreme Court (Augstākās Tiesas Krimināllietu tiesu palāta) to determine the competent court to adjudicate the case pursuant to the amendments to the Code of Criminal Procedure.
14. On 20 September 2001 the Criminal Chamber of the Supreme Court noted as follows:
“The Rīga Regional Court has forwarded the case [against X] for determination of the competent court in accordance with transitional provision no. 2 of 20 June 2001 Amendments to the Code of Criminal Procedure.
Pursuant to the Amendments to the Code of Criminal Procedure, criminal cases against persons accused of crimes for which responsibility is determined in section 175 of the Criminal Law are to be examined by a District (City) Court.
According to transitional provision no. 2, a Regional Court may transfer a criminal case to a District (City) Court if the case has been sent for adjudication to the former court by 20 March 2001, after which date the latter court is competent to adjudicate upon it, and if the former has not yet begun to adjudicate and if a minor is being held in detention in the case.
The Criminal Chamber of the Supreme Court shall decide upon such transfer.
[X] was born on 1 October 1982 and was committed for trial on 2 October 2000 as a minor...”
15. As a result, it was decided to transfer the criminal case to the Rīga City Latgale District Court. On 27 September that court committed X for trial and scheduled the first hearing for 20 December.
16. On 27 December 2001 the Rīga City Latgale District Court convicted X of two counts of aggravated burglary. The offences were qualified under section 175, paragraph 4 of the Criminal Law. The Rīga City Latgale District Court sentenced him to eight years' imprisonment and ordered confiscation of his property. The court awarded 2,692.29 Latvian lati (LVL) and LVL 4,065 in damages to the first and the second applicants, excluding the value of the applicants' property that had been returned to them during the criminal proceedings.
17. On 4 January 2002 the applicants appealed against the judgment of the court of first instance and requested that X's sentence be increased to ten years' imprisonment and that his parents be declared liable for damages.
18. On 13 May 2002 the case was sent to the Rīga Regional Court. The hearings were scheduled for 2 September.
19. On 2 September 2002 the Rīga Regional Court upheld the judgment of the court of first instance but reduced the sentence to five years' imprisonment. That court found that the first instance court had lawfully ordered X to pay damages since he was 19 by the date when that court handed down its judgment and was fully liable for the loss inflicted.
20. According to the applicants, the full judgment was drawn up on 28 October 2002 and sent to them on 22 January 2003. They received its translation into Russian on 21 March 2003.
21. On 5 September 2002 the applicants requested that the Rīga Regional Court extend the time-limit for appeal on points of law and provide a translation of the judgment into Russian.
22. On 11 September 2002 the applicants gave notice of a preliminary appeal on points of law, stating that they would submit an appeal on points of law in full within ten days of receipt of a translation of the judgment into Russian.
23. On 1 April 2003 the applicants appealed on points of law.
24. On 12 May 2003 the Criminal Department of the Senate of the Supreme Court in a preparatory meeting dismissed the appeal on points of law.
25. Following X's conviction, the applicants were not able to have their award of damages enforced because X had no financial means and no property. It appears that the applicants have not received the awarded damages to date.
26. The former Code of Criminal Procedure (in force until 1 October 2005), applicable at the material time, stipulated the competence of the domestic courts. Section 31 provided that District (City) Courts (as the courts of first instance) examined criminal cases not falling within the competence of Regional Courts. According to section 32 Regional Courts examined all cases involving very serious crimes and some other categories of legally complex cases, in addition to their inherent competence as courts of appeal. Aggravated burglaries involving large amounts (section 175, paragraph 4 of the Criminal Law) were very serious crimes and thus had to be examined by Regional Courts.
27. On 15 February 2001 (effective as of 20 March) amendments to the Code of Criminal Procedure were adopted with a view to reducing the backlog of cases before certain District (City) Courts and Regional Courts. They were also aimed at ensuring an even distribution of cases among domestic courts. The competence of Regional Courts was established to hear cases involving specific crimes prescribed by the Criminal Law as courts of first instance. It no longer included any type of burglaries. Thus starting from 20 March 2001 cases involving burglaries had to be examined by District (City) Courts. Yet, according to the transitional provision cases where the accused had already been committed for trial before 20 March were to be examined by the court that initially received the case.
28. On 20 June 2001 (effective as of 12 July) another set of amendments to the Code of Criminal Procedure was adopted with regard to the detention of minors. According to transitional provision no. 2 in cases where a minor was kept in detention, the trial had not yet commenced and if a case had been sent for adjudicating to Regional Court but after 20 March 2001 it fell to be examined by District (City) Court, the latter could examine the case if the Criminal Chamber of the Supreme Court decided about the transfer.
29. According to section 101, paragraph 1 of the Code of Criminal Procedure a civil claim could be submitted by an individual who had suffered damage as a result of crime. It could be brought against the accused or the person who was materially liable for the acts of the accused. By virtue of section 141 the investigator or the public prosecutor determined who bore the liability for a civil claim. If it was not the accused, the civil respondent, for example parents of the accused, had to be joined in the proceedings. Attachment of property could be imposed on the assets of the accused or of a person who was materially liable for the acts of the accused in order to secure a civil claim (section 175, paragraph 1).
30. In relation to the complaint procedure, section 220 gave a victim of a crime and a civil party the right to complain about the actions of the investigator or the public prosecutor. Further sections of the Code of Criminal Procedure specified the procedure for complaints before and against the actions of a public prosecutor. The prosecutor had to decide upon a complaint within three days following its receipt and notify the petitioner. The decision could be appealed against to a higher-ranking public prosecutor.
31. With regard to the trial at the first-instance court, section 223, paragraph 4 set a time-limit for committing the accused for trial. The decision had to be adopted within fourteen days of the date when the case was received at the court. Pursuant to section 241, adjudication of a case in a hearing had to be commenced within twenty days (in exceptional cases within a month) of the date when the case was received at the court. A legal representative of a minor was required to take part in the proceedings until the minor reached the age of majority (section 251).
32. Finally, section 447, paragraph 3 of the Code of Criminal Procedure, concerning decisions of an appellate court, stipulated that a judgment or its operative part (rezolutīvā daļa) had to be pronounced. If only the operative part was pronounced, this had to be done in writing. The reasoned judgment had to be drawn up within five days.
